DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.

Information Disclosure Statement
The IDS submitted on 05/25/2022 are in compliance and have been considered.  Examiner notes that, given the quantity and length of the references, only a cursory review has been performed until such time as Applicant provides a detailed explanation of relevance or specifically points out only those sections of relevance in the disclosure. 

Reasons for Allowance
Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, the prior art of record fails to disclose, teach, or suggest “wherein the first time period is a subset of the second time period…a representation of a comparison of the activity data corresponding to the first activity metric for the first time period and the activity data corresponding to the first activity metric for the second time period, wherein: the representation of the comparison of the activity data indicates one of a negative trend, a neutral trend, and a positive trend for the activity data corresponding to the first activity metric for the first time period as compared to the activity data corresponding to the first activity metric for the second time period; and the representation of the comparison of the activity data includes an icon that is separate from the representation of the activity data corresponding to the first activity metric for the first time period and the representation of the activity data corresponding to the first activity metric for the second time period”.

Regarding Claim 12, the claim is drawn to method of using the corresponding apparatus claimed in Claim 1 and is, thus, allowed for the same reasons following the same rationale discussed above (as applied to Claim 1).

Regarding Claim 11, the claim is drawn to the non-transitory computer readable medium containing the instructions for performing the corresponding operational features of the apparatus claimed in Claim 1 and, as a result, the corresponding method steps claimed in Claim 12.  Therefore, claim 11 corresponds to apparatus claim 1 and, as a result, to method claim 12, and is allowed for the same reasons following the same rationale discussed above (as applied to Claims 1 and 12).  

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685